DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
Claim Rejections - 35 USC § 103
Claims 1, 3-7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes (WO 2015/023990 A1) in view of Gu, D.F., et al. (2008). Liquid crystal tunable polarization filters for polarization imaging. Organic Photonics + Electronics (hereinafter, “Gu”).
Regarding claim 1, Valdes discloses a hyperspectral imaging system (See Valdes: Para. [0067] (providing for a, "hyperspectral imaging device") and Para. [0020] (clarifying that the, "imaging system ... includes an illumination device for illuminating a target with light selectable from patterned white light and specific wavelengths of light. The system receives light from the target and images the light hyperspectrally, in an embodiment using a hyperspectral imaging array, and in an embodiment using tunable filters for passing a filtered portion of the received light to an imager")), comprising: a) an image capture device positioned to capture an image of a target object (See Valdes: Para. [0067] (having an, "image sensor") and Para. [0020] (clarifying that the, "imaging system ... includes an illumination device for illuminating a target with light selectable from patterned white light and specific wavelengths of light. The system receives light from the target and images the light hyperspectrally, in an embodiment using a hyperspectral imaging array, and in an embodiment using tunable filters for passing a filtered portion of the received light to an imager")); 
b) an illumination component configured to illuminate the target object (See Valdes: Para. [0020] (clarifying that the, "imaging system ... includes an illumination device for illuminating a target with light selectable from patterned white light and specific wavelengths of light. The system receives light from the target and images the light hyperspectrally, in an embodiment using a hyperspectral imaging array, and in an embodiment using tunable filters for passing a filtered portion of the received light to an imager")) for the hyperspectral imaging system to generate a hyperspectral image of the target object (See Valdes: Para. [0020] (clarifying that the, "imaging system ... includes an illumination device for illuminating a target with light selectable from patterned white light and specific wavelengths of light. The system receives light from the target and images the light hyperspectrally, in an embodiment using a hyperspectral imaging array, and in an embodiment using tunable filters for passing a filtered portion of the received light to an imager ... Hyperspectral images taken under specific wavelengths of light are displayed")); 
c) a liquid crystal tunable filter (See Valdes: Para. [0058] (providing that the, "tunable filter 130 is a liquid crystal tunable filter")) that is tunable to at least 10 different spectral bands (See Valdes: Para. [0055] (providing that, "in a tunable-filter embodiment, [is capable of being divided] into 100 or more wavelength bands"))across a spectral range of about 380 nm to about 750 nm (See Valdes: Para. [0067] (stating that the, "tunable optical filter … is tunable from 400 to 1000 nanometers wavelength")); wherein at least one spectral band is from about 400 nm to  (See Valdes: Para. [0067] (stating that the, "tunable optical filter … is tunable from 400 to 1000 nanometers wavelength")), and therefore substantially what is described by claim 1.
However, Valdes fails to disclose an infrared cut-off filter positioned between the target object and the tunable filter.
Nevertheless, Gu teaches an infrared cut-off filter positioned between the target object and the tunable filter (See Gu: Pg. 9, Para. 2 (providing that, "in Figure 15 ... the entire camera system, including the LCTPF, lens and image sensor [is shown and uses] ... a 500 to 900 nm band pass filter"); Fig. 15 (showing the "Band pass filter 500-900 nm" between the target object and the "LCTPF" (liquid crystal tunable polarization filter); Provided below)).

    PNG
    media_image1.png
    642
    1628
    media_image1.png
    Greyscale

Gu Figure 15
The teachings of Valdes and the teachings of Gu are considered to be analogous to the claimed invention because Valdes is in the same field of hyperspectral imaging systems while Gu is in the same field of imaging systems using liquid crystal tunable filters. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Valdes with the teachings of Gu to provide for what is described in claim 1. This is because Gu Page 13, Section 7. Conclusions, Paragraph 1 provides the motivation that via their disclosure, "full resolution of the sensor is achieved, less image processing is required, and one filter is compatible with a large variety of sensor architectures ... [Furthermore,] the delay between successive polarization images is lower and there are no bulky moving parts."
Regarding claim 3, Valdes in view of Gu teaches the hyperspectral imaging system of claim 1 (See above discussion), wherein the liquid crystal tunable filter has a spectral resolution of about 1 nm to about 50 nm (See Valdes: Para. [0067] (clarifying that the, "tunable optical filter 135, 139 is a bandpass filter, in a particular embodiment with a three nanometer bandpass")).
Regarding claim 4, Valdes in view of Gu teaches the hyperspectral imaging system of claim 1 (See above discussion), further comprising an image acquisition control component that controls at least one function selected from image capture device actuation, image capture device exposure time, tunable filter wavelength selection, position of the image capture device relative to the target object, and generation of a hyperspectral image stack (See Valdes: Para. [0065] (providing that the, "processor 180 executes the hyperspectral image processing routine to perform the hyperspectral fluorescence and reflectance imaging of the tissue … processor 180 also uses the hyperspectral camera 128 to capture a hyperspectral fluorescent image stack")).
Regarding claim 5, Valdes in view of Gu teaches the hyperspectral imaging system of claim 1 (See above discussion), wherein the illumination component includes a polarizing filter (See Gu: Pg. 6, Para. 4 (clarifying that the incident light was, "linearly polarized") and Pg. 9, Para. 2 (providing that, "a polarizer was use in front of a broad band light source to generate four pure polarization states")).
The teachings of Valdes and the teachings of Gu are considered to be analogous to the claimed invention because Valdes is in the same field of hyperspectral imaging systems while Gu is in the same field of imaging systems using liquid crystal tunable filters. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Valdes with the teachings of Gu to provide for what is described in claim 1. This is because Gu Page 13, Section 7. Conclusions, Paragraph 1 provides the motivation that via their disclosure, "full resolution of the sensor is achieved, less image processing is required, and one filter is compatible with a large variety of sensor architectures ... [Furthermore,] the delay between successive polarization images is lower and there are no bulky moving parts."
Regarding claim 6, Valdes in view of Gu teaches the hyperspectral imaging system of claim 5 (See above discussion), wherein the polarizing filter of the illumination component (See Gu: Pg. 6, Para. 4 (clarifying that the incident light was, "linearly polarized") and Pg. 9, Para. 2 (providing that, "a polarizer was use in front of a broad band light source to generate four pure polarization states")) is configured to cooperate with a polarizing filter contained within the liquid crystal tunable filter to cross polarize light entering the image capture device (See Gu: Pg. 1, Para. 4 (stating that the, "polarization state of the transmitted light is analyzed using a polarizer. These two liquid crystal tunable polarization filters (LCTPF) can be placed either in front of the camera lens, or between the lens and the image sensor")).
The teachings of Valdes and the teachings of Gu are considered to be analogous to the claimed invention because Valdes is in the same field of hyperspectral imaging systems while Gu is in the same field of imaging systems using liquid crystal tunable filters. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Valdes with the teachings of Gu to provide for what is described in claim 1. This is because Gu Page 13, Section 7. Conclusions, Paragraph 1 provides the motivation that via their disclosure, "full resolution of the sensor is achieved, less image processing is required, and one filter is compatible with a large variety of sensor architectures ... [Furthermore,] the delay between successive polarization images is lower and there are no bulky moving parts."
Regarding claim 7, Valdes in view of Gu teaches the hyperspectral imaging system of claim 1 (See above discussion), wherein the system has a total acquisition time of about 5 seconds or less (See Valdes: Para. [0145] (providing for an, "acquisition time of less than 5 seconds")).
Regarding claim 20, Valdes in view of Gu teaches the hyperspectral imaging system of claim 1 (See above discussion), wherein the illumination component comprises light emitting diodes (See Valdes: Para. [0128] (providing for the use of, "LED-based ... illuminators")).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes in view of Gu as applied to claim 1 above, and further in view of Pedersen (US 2017/0076446 A1).
Regarding claim 8, Valdes in view of Gu teaches the hyperspectral imaging system of claim 1 (See above discussion), further comprising an image processing component (See Valdes: Para. [0065] (providing that the, "processor 180 executes the hyperspectral image processing routine to perform the hyperspectral fluorescence and reflectance imaging of the tissue … processor 180 also uses the hyperspectral camera 128 to capture a hyperspectral fluorescent image stack")), and therefore substantially what is described by claim 8.
However, Valdes in view of Gu fails to teach processing … that converts the hyperspectral image into at least one of an RGB, Lab, LCh, and XYZ color space image.
Nevertheless, Pedersen teaches processing … that converts the hyperspectral image into at least one of an RGB, Lab, LCh, and XYZ color space image (See Pedersen: Para. 0042 (providing that a, "JPEG image captured by a smart phone is converted into an RGB bitmap image") and Para. 0049 (clarifying that, "in a further embodiment, instead of using the smart phone camera as the image acquisition device, the wound image analysis system can use a compact hyperspectral camera integrated into the image capture box")).
The teachings of Valdes, the teachings of Gu, and the teachings of Pedersen are considered to be analogous to the claimed invention because Valdes and Pedersen are in the same field of hyperspectral imaging systems while Gu is in the same field of imaging systems using liquid crystal tunable filters. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Valdes with the teachings of Gu and the teachings of Pedersen to provide for what is described in claim 8. This is because Gu Page 13, Section 7. Conclusions, Paragraph 1 provides the motivation that via their disclosure, "full resolution of the sensor is achieved, less image processing is required, and one filter is compatible with a large variety of sensor architectures ... [Furthermore,] the delay between successive polarization images is lower and there are no bulky moving parts." Furthermore, because Pedersen provides in Paragraph 0162 that their, "teachings ... [aim] to provide more meaningful wound analysis results to the users, including both the clinicians ... patients."
Regarding claim 9, Valdes in view of Gu teaches the hyperspectral imaging system of claim 1 (See above discussion), and therefore substantially what is described by claim 9.
However, Valdes in view of Gu fails to teach further comprising diagnostic logic that determines at least one of a presence of a skin condition, a severity of a skin condition, a change in a skin condition, a presence of a skin care composition, and a change in an amount of a skin care composition present on skin based on an analysis of a captured image.
Nevertheless, Pedersen teaches further comprising diagnostic logic (See Pedersen: Para. 0049 (clarifying that, "in a further embodiment ... the wound image analysis system can use a compact hyperspectral camera integrated into the image capture box ... [and that this thereby] allows the wound to be imaged by three distinct wavelength bands, with the expectation of revealing much better diagnostic information about the wound"), Para. 0050 (stating that, "the present teachings provide a method for assessing [a] wound"), and Para.0051 (providing that, "the system of these teachings includes an image acquisition component ... [and] an image analysis module")) that determines at least one of a presence of a skin condition, a severity of a skin condition, a change in a skin condition, a presence of a skin care composition, and a change in an amount of a skin care composition present on skin based on an analysis of a captured image (See Pedersen: Para. 0051 (stating that, "the system of these teachings includes an image acquisition component configured to capture an image of a body part including a wound area, an image analysis module configured to extract a boundary of the wound area; an image segmentation module configured to perform color segmentation within the boundary of the wound area, wherein the wound area is divided into a plurality of segments, each segment being associated with a color indicating a healing condition of the segment and a wound evaluation module configured to evaluate the wound area")).
The teachings of Valdes, the teachings of Gu, and the teachings of Pedersen are considered to be analogous to the claimed invention because Valdes and Pedersen are in the same field of hyperspectral imaging systems while Gu is in the same field of imaging systems using liquid crystal tunable filters. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Valdes with the teachings of Gu and the teachings of Pedersen to provide for what is described in claim 9. This is because Gu Page 13, Section 7. Conclusions, Paragraph 1 provides the motivation that via their disclosure, "full resolution of the sensor is achieved, less image processing is required, and one filter is compatible with a large variety of sensor architectures ... [Furthermore,] the delay between successive polarization images is lower and there are no bulky moving parts." Furthermore, because Pedersen provides in Paragraph 0162 that their, "teachings ... [aim] to provide more meaningful wound analysis results to the users, including both the clinicians ... patients."
Regarding claim 10, Valdes in view of Gu and further in view of Pedersen teaches the hyperspectral imaging system of claim 9 (See above discussion), wherein the diagnostic logic determines a severity of a skin condition (See Pedersen: Para. 0051 (stating that, "the system of these teachings includes an image acquisition component configured to capture an image of a body part including a wound area, an image analysis module configured to extract a boundary of the wound area; an image segmentation module configured to perform color segmentation within the boundary of the wound area, wherein the wound area is divided into a plurality of segments, each segment being associated with a color indicating a healing condition of the segment and a wound evaluation module configured to evaluate the wound area")) and generates a percentile score by comparing the severity of the skin condition (See Pedersen: Paras. 0161-0181 (describing methods of determining a healing score), specifically Paras. 0161-0162 (clarifying that, "evaluating the wound area includes determining a healing score … [which would] translate the raw data into a meaningful numerical value, like a score in the range of 0-100"), and Paras. 0171-176 (specifying that the, "score can range from 0-10 ... [and Step 3 which computes] a relative healing score [which compares changes in the wound between visits and subsequently uses this] ... to normalize")) to data associated with a population of people sharing a common characteristic with the person, the common characteristic being selected from age, ethnicity, geographic location, and combinations of these (See Pedersen: Para. 0181 (clarifying that in order to, "evaluate ... [the] wound assessment method ... 12 patients [were used] over a period of one year where each patient was seen over a period ranging from 1 month to 5 months in the Wound Clinic at UMass Medical School")).
The teachings of Valdes, the teachings of Gu, and the teachings of Pedersen are considered to be analogous to the claimed invention because Valdes and Pedersen are in the same field of hyperspectral imaging systems while Gu is in the same field of imaging systems using liquid crystal tunable filters. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Valdes with the teachings of Gu and the teachings of Pedersen to provide for what is described in claim 10. This is because Gu Page 13, Section 7. Conclusions, Paragraph 1 provides the motivation that via their disclosure, "full resolution of the sensor is achieved, less image processing is required, and one filter is compatible with a large variety of sensor architectures ... [Furthermore,] the delay between successive polarization images is lower and there are no bulky moving parts." Furthermore, because Pedersen provides in Paragraph 0162 that their, "teachings ... [aim] to provide more meaningful wound analysis results to the users, including both the clinicians ... patients."
Claims 11-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes in view of Gu and Caves (US 2015/0099979 A1).
Regarding claim 11, Valdes discloses a method of generating a hyperspectral image (See Valdes: Para. [0067] (providing for a, "hyperspectral imaging device") and Para. [0020] (clarifying that the, "imaging system ... includes an illumination device for illuminating a target with light selectable from patterned white light and specific wavelengths of light. The system receives light from the target and images the light hyperspectrally, in an embodiment using a hyperspectral imaging array, and in an embodiment using tunable filters for passing a filtered portion of the received light to an imager")) with improved  (See Valdes: Para. [0167] (clarifying that, "multi-wavelength excitation (400-600nm) with integration of the fluorescence signal over all emission wavelengths is very accurate (±0.5mm) to a depth up to 3 mm in brain ... Thus, we optimize the wavelength combinations for excitation and fluorescence detection to meet our performance targets ... we illuminate at five predetermined wavelengths between 400 and 635 nm to match the PpIX absorption peaks, and obtain hyperspectral corresponding images of fluorescence")), comprising: a) illuminating the target portion of skin (See Valdes: Para. [0187] (providing the use of its disclosure in, "assessing tissue viability during tissue debridement and diabetic amputation surgeries")) with an illumination component (See Valdes: Para. [0060] (clarifying that there may be, "multiple illuminators 166, 168. In an embodiment, illuminators 166 include white-light illuminators 166, and wavelength-selective fluorescent stimulus illuminators 168, operating under control of an illumination interface 170 of the image processing system")) … 
c) filtering the filtered light from (b) with a liquid-crystal tunable filter (See Valdes: Para. [0058] (providing that the, "tunable filter 130 is a liquid crystal tunable filter")) that is tunable to at least 10 different spectral bands between 400 nm and 730 nm (See Valdes: Para. [0055] (providing that, "in a tunable-filter embodiment, [is capable of being divided] into 100 or more wavelength bands") and Para. [0067] (stating that the, "tunable optical filter … is tunable from 400 to 1000 nanometers wavelength")); 
d) capturing the light from (c) with an image capture device (See Valdes: Para. [0065] (providing that the, "processor 180 executes the hyperspectral image processing routine to perform the hyperspectral fluorescence and reflectance imaging of the tissue … processor 180 also uses the hyperspectral camera 128 to capture a hyperspectral fluorescent image stack")); 
e) generating a spectral image  (See Valdes: Para. [0065] (providing that the, "processor 180 executes the hyperspectral image processing routine to perform the hyperspectral fluorescence and reflectance imaging of the tissue … processor 180 also uses the hyperspectral camera 128 to capture a hyperspectral fluorescent image stack")) of the target portion of skin using the captured light from (d) (See Valdes: Para. [0187] (providing the use of its disclosure in, "assessing tissue viability during tissue debridement and diabetic amputation surgeries")); 
f) repeating steps (a) to (e ) to generate 10 or more spectral images to generate 10 or more spectral images at different wavelengths (See Valdes: Para. [0055] (clarifying that the, "hyperspectral imaging device is capable of selecting wavelengths of interest in the visible and infrared regions of the electromagnetic spectrum, and as such capable of acquiring multiple images at wavelengths of interest, using pixel by pixel full spectra reconstruction using multiple images acquired at wavelengths of interest. In a "snapshot" embodiment our device resolves light into 32 or 64 predetermined colors or wavelength bands, and in a tunable-filter embodiment, into 100 or more wavelength bands")); wherein at least one spectral band is from about 400 nm to  (See Valdes: Para. [0067] (stating that the, "tunable optical filter … is tunable from 400 to 1000 nanometers wavelength")); and 
g) displaying on a display device the 10 or more spectral images as a hyperspectral image (See Valdes: Para. [0061] (stating that the, "system 126 also has a memory 178 into which image capture interface 124 saves images received from cameras 120, 122, 132; and at least one processor 180. Processor 180 is adapted for executing processing routines such as  ... hyperspectral image processing routines 188 stored in memory 178 and operable on images stored in memory 178. Processor 180 is also adapted for preparing images for display through display interface 190 onto monitor 192")), and therefore substantially what is described by claim 11.
However, Valdes fails to disclose filtering light reflected from the target portion of skin with an infrared cut-off filter, wherein the infrared cut-off filter attenuates light intensity at wavelengths of between 700 nm and 730 nm.
Nevertheless, Gu teaches filtering light reflected from the target portion of skin with an infrared cut-off filter (See Gu: Pg. 9, Para. 2 (providing that, "in Figure 15 ... the entire camera system, including the LCTPF, lens and image sensor [is shown and uses] ... a 500 to 900 nm band pass filter"); Fig. 15 (showing the "Band pass filter 500-900 nm" between the target object and the "LCTPF" (liquid crystal tunable polarization filter); Provided above)).
While Caves teaches wherein the infrared cut-off filter attenuates light intensity at wavelengths of between 700 nm and 730 nm (See Caves: Para. [0062] (stating that, "combinations of long pass and liquid crystal tunable filters that restrict light to narrow ranges off wavelengths. For example ... only light in the range of 400 to 450 nm reaches the camera")).
The teachings of Valdes, the teachings of Gu, and the teachings of Caves are considered to be analogous to the claimed invention because Valdes and Caves are in the same field of hyperspectral imaging systems while Gu is in the same field of imaging systems using liquid crystal tunable filters. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Valdes with the teachings of Gu and the teachings of Caves to provide for what is described in claim 11. This is because Gu Page 13, Section 7. Conclusions, Paragraph 1 provides the motivation that via their disclosure, "full resolution of the sensor is achieved, less image processing is required, and one filter is compatible with a large variety of sensor architectures ... [Furthermore,] the delay between successive polarization images is lower and there are no bulky moving parts." Furthermore, because Caves Paragraph 0019 recognizes that, "where scarred or ablated tissue is known to reflect a certain wavelength of light with greater intensity relative to other wavelengths of light, such knowledge can be used ... to provide an image that more readily identifies the scarred/ablated tissue."
Regarding claim 12, Valdes in view of Gu and Caves teaches the method of claim 11 (See above discussion), further comprising calibrating the hyperspectral imaging system to correct for at least one of variations in exposure time, lighting, filter properties, and lens properties (See Valdes: Para. [0083] (providing that a, "precalibration phantom is prepared having reference marks at known positions in 3D space. A stereo pair of images is taken 406 of the precalibration phantom, assuming the precalibration phantom has known surface profile, providing a plurality of known points in three dimensions. A total of 11 camera parameters (6 extrinsic: 3 rotation and 3 translation; and 5 intrinsic: focal length, f, lens distortion parameter, kl, scale factor, Sx, and image center, (Cx, Cy)) are then determined through precalibration using a least squares fitting approach, and saved for later use")).
Regarding claim 13, Valdes in view of Gu and Caves teaches the method of claim 12 (See above discussion), wherein calibrating the hyperspectral imaging system includes performing a standardization step (See Valdes: Paras. [0117]-[0118] (providing that a, "piecewise smoothness constraint can be applied to the spatial domain, leading to the energy term ... [Formula] ... Combining the gray value constancy and piecewise smoothness constraints leads to an objective function in the continuous spatial domain given by ... [Formula] ... a regularization parameter")) comprising creating one or more regions of interest from one or more calibration chips in a captured spectral image (See Valdes: Para. [0092] (stating that to, "determine image deformation due to the change in image acquisition settings (i.e., m magnification and f focal length) ... a series of phantom images were acquired using a planar secondary calibration phantom with randomly generated squares of random grayscale intensity by successively changing one parameter from its  reference value while maintaining other optical system parameters at the corresponding reference value")), creating an algorithm from a known reflectance value for each region of interest (See Valdes: Para. [0128] (clarifying that the, "hyperspectral reflectance imaging, and spatially modulated (SM) hyperspectral reflectance imaging, are therefore performed in image processing routines executing on processor 180 that retrieve the optical properties separately for each emissions") and Para. [0134] (providing that the, "spatially modulated mode is also used at fluorescent stimulus wavelengths and fluorescent emissions wavelengths to determine reflectance, absorbance, and scattering parameters for use in modes described below, including qFI, dFI, and qdFI modes")), and adjusting reflectance values of at least some of the pixels in a captured spectral image using the algorithm (See Valdes: Para. [0144] (providing that, "corrections operate ... and begin by determining 2332 absorbance and reflectance parameters at fluorescence stimulus and emissions wavelengths for each pixel, or for each of many small multipixel regions, of the images. Fluorescence stimulus wavelength light is applied and fluorescence emission images are then acquired 2334. These parameters are then used to correct 2336 fluorescence images for stimulus light reflected or absorbed before reaching fluorophore, and for fluorescent emissions light absorbed after emission and before being released from the tissue")).
Regarding claim 14, Valdes in view of Gu and Caves teaches the method of claim 12 (See above discussion), wherein calibrating the hyperspectral imaging system includes performing a uniformity correction step comprising creating one or more regions of interest from a gray-scale imaging chart (See Valdes: Para. [0103] (providing for the, "reference settings (including each reference setting SO) or primary calibration points 352, 354, together with secondary calibration points 356, 358, 360, 362, 364, 366, 368, are stored in a warp deformation field parameter (DFP(n)) and 3D reconstruction parameter multidimensional table or library")), creating an algorithm from a known reflectance value for each region of interest (See Valdes: Para. [0128] (clarifying that the, "hyperspectral reflectance imaging, and spatially modulated (SM) hyperspectral reflectance imaging, are therefore performed in image processing routines executing on processor 180 that retrieve the optical properties separately for each emissions") and Para. [0134] (providing that the, "spatially modulated mode is also used at fluorescent stimulus wavelengths and fluorescent emissions wavelengths to determine reflectance, absorbance, and scattering parameters for use in modes described below, including qFI, dFI, and qdFI modes")), and adjusting reflectance values of at least some of the pixels in a captured spectral image using the algorithm (See Valdes: Para. [0144] (providing that, "corrections operate ... and begin by determining 2332 absorbance and reflectance parameters at fluorescence stimulus and emissions wavelengths for each pixel, or for each of many small multipixel regions, of the images. Fluorescence stimulus wavelength light is applied and fluorescence emission images are then acquired 2334. These parameters are then used to correct 2336 fluorescence images for stimulus light reflected or absorbed before reaching fluorophore, and for fluorescent emissions light absorbed after emission and before being released from the tissue")).
Regarding claim 15, Valdes in view of Gu and Caves teaches the method of claim 11, wherein steps (a) to (f) are completed (See above discussion) in five seconds or less (See Valdes: Para. [0145] (providing for an, "acquisition time of less than 5 seconds")).
Regarding claim 21, Valdes in view of Gu and Caves teaches the method of claim 11 (See above discussion), wherein the illumination component comprises light emitting diodes (See Valdes: Para. [0128] (providing for the use of, "LED-based ... illuminators")).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes in view of Gu and Caves as applied to claim 11 above, and further in view of Pedersen.
Regarding claim 16, Valdes in view of Gu and Caves teaches comprising: a) generating a hyperspectral image of a target portion of skin of person according to the method of claim 11 (See Valdes: Para. [0067] (providing for a, "hyperspectral imaging device"), Para. [0020] (clarifying that the, "imaging system ... includes an illumination device for illuminating a target with light selectable from patterned white light and specific wavelengths of light. The system receives light from the target and images the light hyperspectrally, in an embodiment using a hyperspectral imaging array, and in an embodiment using tunable filters for passing a filtered portion of the received light to an imager"), and Para. [0187] (providing the use of its disclosure in, "assessing tissue viability during tissue debridement and diabetic amputation surgeries"); see also above), and therefore substantially what is described by claim 16.
However, Valdes in view of Gu and Caves fails to teach a method of analyzing a hyperspectral image to determine a characteristic of skin … analyzing the hyperspectral image with diagnostic logic that causes a computer to determine at least one of a presence of a skin condition, a severity of a skin condition, a change in a skin condition, a presence of a skin care composition, and a change in an amount of a skin care composition present on skin and communicating a result of the determination in (b) to a user.
Nevertheless, Pedersen teaches a method of analyzing a hyperspectral image to determine a characteristic of skin (See Pedersen: Para. 0049 (clarifying that, "in a further embodiment ... the wound image analysis system can use a compact hyperspectral camera integrated into the image capture box ... [and that this thereby] allows the wound to be imaged by three distinct wavelength bands, with the expectation of revealing much better diagnostic information about the wound"), Para. 0050 (stating that, "the present teachings provide a method for assessing [a] wound"), and Para.0051 (providing that, "the system of these teachings includes an image acquisition component ... [and] an image analysis module")) … 
b) analyzing the hyperspectral image with diagnostic logic (See Pedersen: Para. 0049 (clarifying that, "in a further embodiment ... the wound image analysis system can use a compact hyperspectral camera integrated into the image capture box ... [and that this thereby] allows the wound to be imaged by three distinct wavelength bands, with the expectation of revealing much better diagnostic information about the wound"), Para. 0050 (stating that, "the present teachings provide a method for assessing [a] wound"), and Para.0051 (providing that, "the system of these teachings includes an image acquisition component ... [and] an image analysis module")) that causes a computer to determine at least one of a presence of a skin condition, a severity of a skin condition, a change in a skin condition, a presence of a skin care composition, and a change in an amount of a skin care composition present on skin (See Pedersen: Para. 0051 (stating that, "the system of these teachings includes an image acquisition component configured to capture an image of a body part including a wound area, an image analysis module configured to extract a boundary of the wound area; an image segmentation module configured to perform color segmentation within the boundary of the wound area, wherein the wound area is divided into a plurality of segments, each segment being associated with a color indicating a healing condition of the segment and a wound evaluation module configured to evaluate the wound area")); and 
c) communicating a result of the determination in (b) to a user (See Pedersen: Para. 0045 (providing for a component, "configured to compute a healing score. The Healing Score is an important element of communicating in a simple fashion the healing status of the patient's wound") and Para. 0049 (clarifying that the, "hyperspectral camera includes direct communication capability, such as but not limited to Wi-Fi, by which the captured images are transmitted to a device, such as a handheld mobile communication device or a computing device, for processing and cloud upload")).
The teachings of Valdes, the teachings of Gu, the teachings of Caves, and the teachings of Pedersen are considered to be analogous to the claimed invention because Valdes, Caves, and Pedersen are in the same field of hyperspectral imaging systems while Gu is in the same field of imaging systems using liquid crystal tunable filters. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Valdes with the teachings of Gu, the teachings of Caves, and the teachings of Pedersen to provide for what is described in claim 16. This is because Gu Page 13, Section 7. Conclusions, Paragraph 1 provides the motivation that via their disclosure, "full resolution of the sensor is achieved, less image processing is required, and one filter is compatible with a large variety of sensor architectures ... [Furthermore,] the delay between successive polarization images is lower and there are no bulky moving parts." Furthermore, this is because Caves Paragraph 0019 recognizes that, "where scarred or ablated tissue is known to reflect a certain wavelength of light with greater intensity relative to other wavelengths of light, such knowledge can be used ... to provide an image that more readily identifies the scarred/ablated tissue." Also, because Pedersen provides in Paragraph 0162 that their, "teachings ... [aim] to provide more meaningful wound analysis results to the users, including both the clinicians ... patients."
Regarding claim 17, Valdes in view of Gu and Caves and further in view of Pedersen teaches the method of claim 16 (See above discussion), wherein the diagnostic logic determines a severity of a skin condition (See Pedersen: Para. 0051 (stating that, "the system of these teachings includes an image acquisition component configured to capture an image of a body part including a wound area, an image analysis module configured to extract a boundary of the wound area; an image segmentation module configured to perform color segmentation within the boundary of the wound area, wherein the wound area is divided into a plurality of segments, each segment being associated with a color indicating a healing condition of the segment and a wound evaluation module configured to evaluate the wound area")) based on analysis of the hyperspectral image (See Pedersen: Para. 0049 (clarifying that, "in a further embodiment … the wound image analysis system can use a compact hyperspectral camera integrated into the image capture box")).
The teachings of Valdes, the teachings of Gu, the teachings of Caves, and the teachings of Pedersen are considered to be analogous to the claimed invention because Valdes, Caves, and Pedersen are in the same field of hyperspectral imaging systems while Gu is in the same field of imaging systems using liquid crystal tunable filters. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Valdes with the teachings of Gu, the teachings of Caves, and the teachings of Pedersen to provide for what is described in claim17. This is because Gu Page 13, Section 7. Conclusions, Paragraph 1 provides the motivation that via their disclosure, "full resolution of the sensor is achieved, less image processing is required, and one filter is compatible with a large variety of sensor architectures ... [Furthermore,] the delay between successive polarization images is lower and there are no bulky moving parts." Furthermore, this is because Caves Paragraph 0019 recognizes that, "where scarred or ablated tissue is known to reflect a certain wavelength of light with greater intensity relative to other wavelengths of light, such knowledge can be used ... to provide an image that more readily identifies the scarred/ablated tissue." Also, because Pedersen provides in Paragraph 0162 that their, "teachings ... [aim] to provide more meaningful wound analysis results to the users, including both the clinicians ... patients."
Regarding claim 18, Valdes in view of Gu and Caves and further in view of Pedersen teaches the method of claim 17 (See above discussion), wherein the diagnostic logic determines a percentile for the severity of the skin condition by comparing the severity of the skin condition (See Pedersen: Paras. 0161-0181 (describing methods of determining a healing score), specifically Paras. 0161-0162 (clarifying that, "evaluating the wound area includes determining a healing score … [which would] translate the raw data into a meaningful numerical value, like a score in the range of 0-100"), and Paras. 0171-176 (specifying that the, "score can range from 0-10 ... [and Step 3 which computes] a relative healing score [which compares changes in the wound between visits and subsequently uses this] ... to normalize")) to data associated with a population of people who share a common characteristic with the person (See Pedersen: Para. 0181 (clarifying that in order to, "evaluate ... [the] wound assessment method ... 12 patients [were used] over a period of one year where each patient was seen over a period ranging from 1 month to 5 months in the Wound Clinic at UMass Medical School")).
The teachings of Valdes, the teachings of Gu, the teachings of Caves, and the teachings of Pedersen are considered to be analogous to the claimed invention because Valdes, Caves, and Pedersen are in the same field of hyperspectral imaging systems while Gu is in the same field of imaging systems using liquid crystal tunable filters. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Valdes with the teachings of Gu, the teachings of Caves, and the teachings of Pedersen to provide for what is described in claim 18. This is because Gu Page 13, Section 7. Conclusions, Paragraph 1 provides the motivation that via their disclosure, "full resolution of the sensor is achieved, less image processing is required, and one filter is compatible with a large variety of sensor architectures ... [Furthermore,] the delay between successive polarization images is lower and there are no bulky moving parts." Furthermore, this is because Caves Paragraph 0019 recognizes that, "where scarred or ablated tissue is known to reflect a certain wavelength of light with greater intensity relative to other wavelengths of light, such knowledge can be used ... to provide an image that more readily identifies the scarred/ablated tissue." Also, because Pedersen provides in Paragraph 0162 that their, "teachings ... [aim] to provide more meaningful wound analysis results to the users, including both the clinicians ... patients."
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Valdes in view of Gu and Caves and further in view of Pedersen as applied to claim 16 above, and further in view of Wu (US 2016/0345888 A1).
Regarding claim 19, Valdes in view of Gu and Caves and further in view of Pedersen teaches the method of claim 16 (See above discussion), and therefore substantially what is described by claim 19.
However, Valdes in view of Gu and Caves and further in view of Pedersen fails to teach wherein the target portion of skin includes facial skin.
Nevertheless, Wu teaches wherein the target portion of skin includes facial skin (See Wu: Para. [0243] (providing that the, "Collection site: calibration principles for skin care were referred, spectral acquisition calibration points were forehead, [and] face")).
The teachings of Valdes, the teachings of Gu, the teachings of Caves, the teachings of Pedersen, and the teachings of Wu are considered to be analogous to the claimed invention because Valdes, Caves, Pedersen, and Wu are in the same field of hyperspectral imaging systems while Gu is in the same field of imaging systems using liquid crystal tunable filters. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Valdes with the teachings of Gu, the teachings of Caves, the teachings of Pedersen, and the teachings of Wu to provide for what is described in claim 19. This is because Gu Page 13, Section 7. Conclusions, Paragraph 1 provides the motivation that via their disclosure, "full resolution of the sensor is achieved, less image processing is required, and one filter is compatible with a large variety of sensor architectures ... [Furthermore,] the delay between successive polarization images is lower and there are no bulky moving parts." Furthermore, this is because Caves Paragraph 0019 recognizes that, "where scarred or ablated tissue is known to reflect a certain wavelength of light with greater intensity relative to other wavelengths of light, such knowledge can be used ... to provide an image that more readily identifies the scarred/ablated tissue." Additionally, this is because Pedersen provides in Paragraph 0162 that their, "teachings ... [aim] to provide more meaningful wound analysis results to the users, including both the clinicians ... patients."  Also, because Wu Paragraph 0028 provides that their disclosure can be used to, "improve the image processing speed of the instrument and to better achieve the high efficiency of the invention."
Response to Arguments
Applicant’s submission filed on October 19, 2022 has been entered. Applicant’s submission has overcome each and every claim objection made in the Final Rejection mailed July 22, 2022. Applicant’s arguments with respect to claims 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793   

                                                                                                                                                                                                                                        /SERKAN AKAR/                                 Primary Examiner, Art Unit 3793